DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application Publication by Fry et al. (US # 20180323621).

Regarding Claim 1, Fry teaches in Figures 1, 13-15 and 18, a method comprising:
transporting a battery pack (power supply device 10, [0032, lines 1-2, also, see 0065, lines 21-23] to a first apparatus needing power [0033, lines 27- 30, 0037, lines 1-3, 0059, lines 11-13]]; 
connecting a first battery stack (86) of the battery pack to the first apparatus via a first output (First DC output 194, user can connect any tools/devices to the first DC output 194 requiring 12v supply, [0038, lines 5-7]); 
(Providing power to the peripheral device through the output connector 194, [0059, lines 11-13]);
disconnecting the first battery stack from the first apparatus (user can easily disconnect the tools/devices from the first DC output 194); 
transporting the battery pack to a second apparatus (“…a tablet computer, a radio, a smartphone, and the like…”) needing power [0058, lines 31-37, 0059, lines 11-13]; 
connecting a second battery stack (90) of the battery pack to the second apparatus via a second output (user can connect electronic devices to the second DC output 198 requiring 5v supply, [0058, lines 31-37, 0059, lines 11-13]); 
operating at least one electrical component of the second apparatus with the second battery (5v activates the electrical components of the tablet computer, the radio, the smartphone, [0058, lines 31-37, 0059, lines 11-13]); and 
disconnecting the second battery stack from the second apparatus (user can easily disconnect the electronic devices from the second DC output 198, [0058, lines 31-37, 0059, lines 11-13]).

Regarding Claim 2, Fry teaches the method of claim 1.
Fry further teaches wherein the first apparatus has a first power requirement and the second apparatus has a second power requirement different from the first power requirement [0059, lines 11-13].

Regarding Claim 3, Fry teaches the method of claim 2.
Fry further teaches wherein the first battery and first output have a first voltage rating equal to the first power requirement (output 194 provides power at rated value to operate the tools/devices) and the second battery and second output have a voltage rating equal to the second power requirement (output 198 provides power at rated value to operate the electronic devices).

Regarding Claim 7, Fry and Lim teaches the method of claim 1.
Fry further teaches charging the first and second battery stacks after disconnecting the second battery stack from the second apparatus [0032, lines 10-13, 0055, lines 16-18].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Fry et al. (US # 20180323621), in view of the US Patent Application Publication by Winger et al. (US # 20200153051).

Regarding Claim 4, Fry teaches the method of claim 3.
Fry further teaches wherein the first and second battery further comprise: a plurality of individual battery cells [0038, lines 1-2].
Fry fails to teach:
wherein the second battery stack includes the battery cells of the first battery stack.
Winger teaches in Figures 1, 3A and 6, wherein the second battery stack includes the battery cells of the first battery stack (Combining individual cells of the modules present in battery 208 using control switches to form battery stacks, [0072, 0074, 0095]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include combining cells to form battery modules within the apparatus of Fry, as taught by Wigner, in order to meet the power requirements of variety of devices, thus improving the efficiency of the battery pack.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fry and Wigner as applied to claim 4 above, in further view of the US Patent Application Publication by Kruusenberg (US # 20200044299). 

Regarding Claim 5, Fry and Wigner teaches the method of claim 4.
The combination of Fry and Wigner fail to teach:
wherein the first power requirement and first voltage rating are 24 volts.
Kruusenberg teaches wherein a first power requirement and first voltage ratings are 24 volts [0041, lines 13-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include supplying 24v power within the apparatus of Fry and Wigner, as taught by Kruusenberg, in order to meet the power requirements of various loads, thus optimizing the power supplying capacity of the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fry, Wigner and Kruusenberg as applied to claim 5 above, in further view of the US Patent Application Publication by Yang et al. (US # 20200295408). 

Regarding Claim 6, Fry, Wigner and Kruusenberg teaches the method of claim 5.
wherein the second power requirement and second voltage rating are 36 volts.
The combination of Fry and Wigner fail to teach:
 [0139, lines 6-8].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include supplying 36v power within the apparatus of Fry, Wigner and Kruusenberg, as taught by Yang, in order to meet the power requirements of various loads, thus optimizing the power supplying capacity of the system.

Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fry as applied to claim 1 above, in further view of the US Patent to Lashlee et al. (US # 5668460). 

Regarding Claim 8, Fry teaches the method of claim 1.
Fry fails to teach:
wherein the first apparatus is a first forklift and operating at least one electrical component of the first apparatus further comprises: driving the first forklift from a first location to a second location.
Lashlee teaches in Figure 2, wherein a first apparatus is a first forklift (forklift truck 12, Col 3, lines 39-40) and operating at least one electrical component of the first apparatus further comprises: driving the first forklift from a first location to a second location (Col 3, lines 49-62).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include exchanging depleted battery with charged battery within the apparatus of Fry, as taught by Lashlee, in order to keep the trucks in continuous working condition.
Regarding Claim 9, Fry and Lashlee teaches the method of claim 8.
Fry fails to teach:
wherein the second apparatus is a second forklift and operating at least one electrical component of the second apparatus further comprises: driving the second forklift from a third location to a fourth location.
Lashlee further teaches in Figure 2, wherein the second apparatus is a second forklift (forklift truck 12, In industrial and/or materials handing environment multiple forklift trucks are used, Col 3, lines 37-42) and operating at least one electrical component of the second apparatus further comprises: driving the second forklift from a third location to a fourth location (Col 3, lines 49-62).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include exchanging depleted battery with charged battery within the apparatus of Fry, as taught by Lashlee, in order to keep the trucks in continuous working condition, thus improving the efficiency of the trucks.

Claims 10 - 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fry as applied to claim 1 above, in further view of the US Patent Application Publication by Goei et al. (US # 20150022001).

Regarding Claim 10, Fry teaches the method of claim 1.
Fry fail to teach:
further comprising: transporting the battery pack to a third apparatus needing power; connecting a third battery stack to the third apparatus via a third output; 
Goei teaches in Figures 1-2 and 4-5, transporting a battery pack (Battery Rack 502 having plurality of smart battery pack 102, [0018, lines 1-8, 0022, lines 15-17]) to a third apparatus needing power [0018]; connecting a third battery stack (One out of plurality of smart battery pack 102) to the third apparatus via a third output (One of the plurality of outputs 210 or AC Output 208, 0025, lines 13-17]); operating at least one electrical component of the third apparatus via the battery pack; and disconnecting the third battery stack from the third apparatus [0026].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a third battery providing power through an output port within the apparatus of Fry, as taught by Goei, in order to provide power to variety of devices needing power, thus improving the efficiency of the battery pack.

Regarding Claim 11, Fry and Goei teaches the method of claim 10.
Fry further teaches wherein the first apparatus has a first power requirement (output 194 provides power at certain power required to operate the tools/devices), the second apparatus has a second power requirement different from the first power requirement (output 198 provides power at different power requirement to operate the electronic devices), and 
Fry fails to teach:
the third apparatus has a third power requirement different from at least one of the first and second power requirements.
[0026].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing power to a third apparatus within the apparatus of Fry, as taught by Goei, in order to provide power to variety of devices needing power, thus improving the efficiency of the battery pack.

Regarding Claim 12, Fry and Goei teaches the method of claim 11.
Fry fails to teach:
wherein the third apparatus has a third power requirement different from both the first and second power requirements.
Goei further teaches in Figures 1-2 and 4-5, a third apparatus has a third power requirement different from both the first and second power requirements [0259, lines 1-10, 0268, lines 14-16].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include providing power to a third apparatus within the apparatus of Fry, as taught by Goei, in order to provide power to variety of devices needing power, thus improving the efficiency of the battery pack.

Regarding Claim 13, Fry and Goei teaches the method of claim 12.
Fry further teaches wherein the first battery stack and first output have a first voltage rating equal to the first power requirement, the second battery stack and second [0058, lines 31-37, 0059, lines 11-13]. 
Fry fails to teach:
the third battery stack and third output have a third voltage rating equal to the third power requirement.
Goei further teaches:
a third battery stack and third output have a third voltage rating equal to the third power requirement [0018].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include supplying power with third battery stack within the apparatus of Fry, as taught by Goei, in order to meet the specific power requirements of various loads, thus optimizing the power supplying capacity of the system.

Regarding Claim 17, Fry and Goei teaches the method of claim 10.
Fry fails to teach:
charging the first, second, and third battery stacks after disconnecting the third battery stack from the third apparatus.
Goei further teaches charging a first, second, and third battery stacks after disconnecting the third battery stack from a third apparatus [0025].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include simultaneously charging the battery modules within the apparatus of Fry, as taught by Goei, in order to optimize charging by charging the battery modules same time, so as to shorten the charging time.
Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fry and Goei as applied to claim 13 above, in further view of the US Patent Application Publication by Winger et al. (US # 20200153051).

Regarding Claim 14, Fry and Goei teaches the method of claim 13.
The combination of Fry and Goei fail to teach:
wherein the first, second, and third battery stacks further comprise: a plurality of individual battery cells and wherein the second battery stack includes the battery cells of the first battery stack.
Winger teaches in Figures 1, 3A and 6, wherein the first, second, and third battery stacks further comprise: a plurality of individual battery cells and wherein the second battery stack includes the battery cells of the first battery stack (Combining individual cells of the modules present in battery 208 using control switches to form battery stacks, [0072, 0074, 0095]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include combining cells to form battery modules within the apparatus of Fry and Goei, as taught by Wigner, in order to meet the power requirements of variety of devices, thus improving the efficiency of the battery pack.

Regarding Claim 15, Fry, Goei and Wigner teaches the method of claim 14.
The combination of Fry and Goei fail to teach:
wherein the third battery stack includes the battery cells of the first and second battery stacks.
(Combining individual cells of the modules present in battery 208 using control switches to form battery stacks, [0072, 0074-0075, 0095]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include combining cells to form battery modules within the apparatus of Fry and Goei, as taught by Wigner, in order to meet the power requirements of variety of devices, thus improving the efficiency of the battery pack.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fry, Goei and Wigner as applied to claim 15 above, in further view of the US Patent Application Publication by Kruusenberg (US # 20200044299) and in further view of the US Patent Application Publication by Yang et al. (US # 20200295408).

Regarding Claim 16, Fry, Goei and Wigner teaches the method of claim 15.
The combination of Fry, Goei and Wigner fail to teach:
wherein the first power requirement and first voltage ratings are 24 volts, 
Kruusenberg teaches wherein a first power requirement and first voltage ratings are 24 volts [0041, lines 13-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include supplying 24v power within the apparatus of Fry, Goei and Wigner, as taught by Kruusenberg, in order to meet the specific power 
The combination of Fry, Goei, Wigner and Kruusenberg fail to teach:
the second power requirement and second voltage ratings are 36 volts, 
Yang teaches wherein a second power requirement and second voltage ratings are 36 volts [0139, lines 6-8].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include supplying 36v power within the apparatus of Fry, Goei, Wigner and Kruusenberg, as taught by Yang, in order to meet the specific power requirements of various loads, thus optimizing the power supplying capacity of the system.
The combination of Fry, Goei, Kruusenberg and Yang fail to teach:
the third power requirement and third voltage ratings are 48 volts.
Winger further teaches in Figures 1, 3A and 6, a third power requirement and third voltage ratings are 48 volts [0075, lines 1-8].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include combining cells of the battery modules within the apparatus of Fry, Goei, Kruusenberg and Yang, as taught by Wigner, in order to meet the specific power requirements of variety of devices, thus improving the efficiency of the battery pack.

Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fry and Goei as applied to claim 10 above, in further view of the US Patent to Lashlee et al. (US # 5668460). 

Regarding Claim 18, Fry and Goei teaches the method of claim 10.
The combination of Fry and Goei fail to teach:
wherein the first apparatus is a first forklift and wherein operating at least one electrical component of the first apparatus further comprises: driving the first forklift from a first location to a second location.
Lashlee teaches in Figure 2, wherein a first apparatus is a first forklift (forklift truck 12, Col 3, lines 39-40) and operating at least one electrical component of the first apparatus further comprises: driving the first forklift from a first location to a second location (Col 3, lines 49-62).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include exchanging depleted battery with charged battery within the apparatus of Fry and Goei, as taught by Lashlee, in order to keep the trucks in continuous working condition.

Regarding Claim 19, Fry, Goei and Lashlee teaches the method of claim 18.
The combination of Fry and Goei  fail to teach:
wherein the second apparatus is a second forklift and wherein operating at least one electrical component of the second apparatus further comprises: driving the second forklift from a third location to a fourth location.
(forklift truck 12, In industrial and/or materials handing environment multiple forklift trucks are used, Col 3, lines 37-42) and operating at least one electrical component of the second apparatus further comprises: driving the second forklift from a third location to a fourth location (Col 3, lines 49-62).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include exchanging depleted battery with charged battery within the apparatus of Fry and Goei, as taught by Lashlee, in order to keep the trucks in continuous working condition.

Regarding Claim 20, Fry, Goei and Lashlee teaches the method of claim 19.
The combination of Fry and Goei  fail to teach:
wherein the second apparatus is a second forklift and wherein operating at least one electrical component of the second apparatus further comprises: driving the second forklift from a third location to a fourth location.
Lashlee further teaches in Figure 2, wherein the second apparatus is a second forklift (forklift truck 12, In industrial and/or materials handing environment multiple forklift trucks are used, Col 3, lines 37-42) and operating at least one electrical component of the second apparatus further comprises: driving the second forklift from a third location to a fourth location (Col 3, lines 49-62).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include exchanging depleted battery with charged battery .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Nook et al. (US # 20210075235) teaches in Figures 7-14, a method comprising:
transporting a battery pack (Vehicle Battery Jump Starter 1010 is portable, Abstract, lines 1-3, [0291]) to a first apparatus needing power (Portable starter 1010 can be moved to jump start either 12v battery or 24V battery, 0293, lines 5-9]); 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859




/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859